Citation Nr: 1745268	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for allergic rhinitis and/or sinusitis.

4.  Entitlement to service connection for skin lesions of the lower extremities.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for heart arrhythmia.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.  

The Veteran has appealed other issues to the Board, and requested a Board hearing on these issues in an August 2017 substantive appeal.  As such issues are currently being processed by the RO, the Board asserts no jurisdiction over them at this time, and they will not be addressed here.


FINDINGS OF FACT

1.  The Veteran did not have an ascertainable low back disability at the time of his August 2010 claim for benefits and has not had one at any time since.

2.  Gout, allergic rhinitis and/or sinusitis, skin lesions of the bilateral lower extremities, migraine headaches, heart arrhythmia, and hypertension did not began during service, are not related to in-service Agent Orange exposure, and are not related to service in any other way.

3.   Hypertension was not caused and is not aggravated by the Veteran's service-connected PTSD.

4.  The Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity, with corresponding symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for allergic rhinitis and/or sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for skin lesions of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for heart arrhythmia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

8.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a May 2012 letter.  As to VA's duty to assist, the Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed PTSD in October 2010 and March 2016.  VA examinations were not obtained in connection with the Veteran's service connection claims.  As discussed below, there is no medical or other competent evidence of a current low back disability; evidence indicating that any other claimed disability may be associated with service such as competent evidence suggesting a nexus or credible evidence of continuity of symptomatology; or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cardiovascular disease and arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  The record reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to Agent Orange.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


A.  Low back disability

In his September 2009 substantive appeal, the Veteran asserted that he suffered a back injury while involved training military police dogs when he was knocked down by a dog and that, to date, his back is a constant source of limitation, pain, and discomfort.  

The Veteran's claim for a low back disability must be denied in this case, as the record reflects no current back disability.  

Service treatment records reflect no back problems.  On separation examination in April 1970, the Veteran had a normal evaluation of the spine and other musculoskeletal system, and he denied having "back trouble of any kind."

Moreover, extensive post-service treatment records dating from 2009 to 2017 reflect no complaints or findings related to the low back despite reflecting complaints of and treatment for numerous other medical concerns, including other orthopedic problems such as mild achiness of the small joints of his hands and knee pain, both assessed as degenerative joint disease.  Rather, notably, to the extent that the Veteran's back has been mentioned in such records it has been noted to have no symptoms; in April 2010 and August 2013 records, musculoskeletal examination was noted to be negative except for complaints of hand pain and there was noted to have been no tenderness over the back.

During his November 2016 testimony before the Board, when asked if he ever had any traumatic injuries to his back during service, the Veteran responded that he was repeatedly knocked down by dogs as a dog handler.  He further testified that he had back pain due to this but never sought medical care for it or took any sort of medication.  He stated that, after service, he did regular physical work and saw a chiropractor, and that he had had trouble with his back since service that had gotten more severe.

The VLJ informed the Veteran that a reason his claim had been denied by the RO was that the evidence failed to show this condition has been clinically diagnosed.  The VLJ noted that the Veteran was "on record saying [he] never saw a doctor so we know there are no records in service," and asked the Veteran if he could identify any records of chiropractic treatment, if he sought treatment at VA for his back, or if he went to a primary care physician for his back; the Veteran responded in the negative to each question.  The VLJ thus informed the Veteran that a current disability, aside from subjective pain, was necessary to establish a current low back disability, and advised him to obtain a medical diagnosis and submit it to VA.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  The Veteran and the VLJ agreed to hold the record open for an additional 60 days for the Veteran to obtain such evidence, but no such evidence has been received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence).

Thus, a preponderance of the evidence is against a finding that the Veteran had a clinically ascertainable low back disability at the time of his August 2010 claim for benefits or at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for a low back disability must be denied.

B.  Gout, allergic rhinitis and/or sinusitis, skin lesions of the bilateral lower extremities, migraine headaches, heart arrhythmia, hypertension

Regarding the Veteran's claimed gout, allergic rhinitis and/or sinusitis, skin lesions of the bilateral lower extremities, migraine headaches, heart arrhythmia, and hypertension, during his November 2016 Board hearing, he testified that he believed that such conditions were due to his in-service exposure to Agent Orange.  The Veteran's representative asked the Veteran to confirm that he "developed all these conditions after service," to which the Veteran replied, "Yes."  When asked why he believed such conditions were Agent Orange-related, he replied that several other dog handlers he served with also ended up with heart problems after service, and that he had read about Agent Orange leading to health problems.

Service treatment records reflect no complaints or findings related to any of the Veteran's claimed conditions.  On April 1970 separation examination, there was a normal clinical evaluation of the heart, nose, sinuses, skin, lower extremities, heart, and vascular system, and blood pressure was normal.  At that time, the Veteran denied having any history of frequent or severe headache; ear, nose or throat trouble; chronic or frequent colds; sinusitis; high or low blood pressure; heart problems; swollen or painful joints; foot trouble; or skin diseases.  

Post-service VA treatment records beginning in February 2009 reflect documentation of the onset of the Veteran's current claimed problems.  Such records reflect occasional problems involving sinusitis and allergies, with allergic rhinitis noted by 2017.

In February 2009, the Veteran presented complaining of "pain over the left supraorbital area for past 4-5 days," describing "the pain as a constant and at times throbbing pain," and it was noted that it was unclear at present what was causing the headache.  In March 2009 it was noted that the Veteran had a left frontal headache for which he came in in 4 weeks prior that had "improved somewhat but persists as a dull aching pain which is worse in the morning."  At that time, the Veteran was noted to have had no past medical history.  Again, in March 2009 the Veteran was seen for follow-up for his history of headache.  He stated that 7 to 8 days after he started taking azithromycin the headache resolved completely and had not recurred, and that he had no other complaints.  The assessment was "headache -resolved could have been due to sinusitis."  In April 2010 the Veteran was noted to have had "no recurrence of headaches."

In November 2009, the Veteran came in as a walk-in with complaining of rash and itching to lower extremities bilaterally and other areas of the body with onset 10 months ago.  The extremities were noted to have eczematous and lichenified areas around lateral aspect of both legs around the ankles.  Neurodermatitis was assessed. 

In April 2010, the Veteran complained of mild achiness of the small joints of his hands, and degenerative joint disease was assessed.  In September 2012, such symptoms were again noted, and the Veteran also complained of pain over insertion of the Achilles tendon into the calcaneus on the left and having similar aches and pains in different parts of the body.  The Veteran reported that he had researched his symptoms and had begun taking medication for gout that he obtained in Mexico.  The Veteran was assessed as having degenerative joint disease, with the examining physician doubting gout, but noted that the Veteran's uric acid levels would be checked; subsequent records, including a January 2017 VA treatment record, reflect gout as a condition in the Veteran's medical history.  He was also diagnosed in April 2010 with hypertension, and it was noted that his diet was discussed, and that he agreed to begin using hypertension medication.   

In October 2012, the Veteran presented for the past followup of his history of joint pains and hypertension, and stated he been feeling fine except he had episodes of palpitations, which he actually had had for the past 15 years off and on.  He was noted to have had an irregular pulse, electrocardiogram (EKG) and echocardiogram revealed atrial fibrillation, and the Veteran was given anticoagulation medication.  

The Veteran's service connection claims must be denied in this case.  

To the extent that the Veteran asserts that his conditions are related to in-service Agent Orange exposure, as he testified during his November 2016 Board hearing, none of the claimed conditions are those presumed to be related to Agent Orange exposure under 38 C.F.R. § 3.309(e).  Moreover, there is no competent evidence, such as medical evidence, suggesting a relationship between any of the claimed conditions and past Agent Orange exposure.  The Board recognizes the Veteran's testimony regarding why he feels that his current conditions are the result of Agent Orange exposure.  However, as the question of whether any of his current claimed conditions are related to Agent Orange is one that is medical in nature, the Veteran does not have the expertise to provide a competent opinion on the matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also acknowledges the Veteran assertions made in a May 2011 statement and his September 2013 substantive appeal.  The Veteran asserted that he had had his skin lesions problem since he was in Vietnam but did not claim it because he assumed that it was poison ivy or another acute condition.  He stated that he never got rid of his skin problems and continue to suffer from severe skin problems on his legs that caused severe itching, rashes, broken skin, and discomfort.  He also asserted that he began suffering from gout immediately after leaving service, which was a very painful condition that seriously affected and limited his walking.  He asserted that he had been suffering from allergies/sinusitis since service in Vietnam and Okinawa and continued to suffer from such sinus problems including excessive runny nose, sneezing, red eyes, and problems sleeping.  He further asserted that his current migraines were a severe source of limitation for him ever since he was in Vietnam, that when he returned they continued, and that to the present they have been debilitating.  

However, to the extent that the Veteran asserts that symptoms of his claimed disabilities began in service and continued to the present, the Board does not find such assertions to be credible.  Such assertions conflict with established medical record and Veteran's own statements throughout the record.  This record includes the Veteran's service treatment records and post-service medical record containing no findings, treatment, complaints or problems related to the Veteran's claimed disabilities until the late 2000s.  It also includes the Veteran's own statements, including those noted in service and in post-service treatment records, described above, denying in-service symptoms or a history of his disabilities' symptoms dating back to service and describing the symptom onset for his claimed disabilities as many years after service.  These assertions of symptoms beginning in service further conflict with the Veteran's sworn testimony before the Board in November 2016 that, regarding the claimed disabilities in question, the Veteran "developed all these conditions after service," but believed that such conditions were related to his Agent Orange exposure in service.

The Board further acknowledges the Veteran's assertion that his hypertension is secondary to his service-connected PTSD.  However, again, there is no competent evidence, such as medical evidence, suggesting any relationship between the Veteran's hypertension and his PTSD.  While the Veteran testified as to his belief that his hypertension was affected by his PTSD and his blood pressure increased when he was upset, the question of whether his hypertension was affected by his PTSD or related to his PTSD in any way is one that is medical in nature, and again the Veteran does not have the expertise to provide a competent opinion on the matter.  In this regard, when the Veteran was asked during the hearing whether "a doctor ever told [him] there is a relationship between [his] PTSD and [his] hypertension," he replied that his "doctor has never said that."   

Therefore, a preponderance of the evidence is against a finding that gout, allergic rhinitis and/or sinusitis, skin lesions of the bilateral lower extremities, migraine headaches, heart arrhythmia, or hypertension began during service, is related to in-service Agent Orange exposure, or is related to service in any other way.  It is also against a finding that hypertension has been caused or is aggravated by the Veteran's service-connected PTSD.  Accordingly, service connection for such claimed disabilities must be denied.

III. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

After review of the record, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating under DC 9411 than those for any higher rating.

April and September 2010 VA treatment records reflect that the Veteran reported being stressed, having mild to moderate depression, feeling anxious at times with no panic attacks; some nightmares; some symptoms of anger and irritability; and dislike of crowds.  He denied any suicidal or homicidal ideations and any delusions or hallucinations.  It was noted that this speech was normal and appropriate, affect was slightly depressed, and thoughts were logical and coherent.

On October 2010 VA examination, the Veteran reported nightmares but no flashbacks, getting along alright with people but preferring to be alone, general temper problems, being easily startled and hypervigilant, having somewhat decreased concentration, and depression of 5 on a scale of 1 to 10.  He denied suicidal ideation.  He reported anxiety of only 2 out of 10 on a scale of severity and reported rarely suffering panic attacks.  On examination the Veteran's appearance was casual and hygiene appropriate.  He was able to communicate effectively and his speech was normal in rate and in volume.  His concentration appeared to be intact though he described some difficulty with concentration outside of the examining situation, and he denied true panic attacks in or outside the examining situation.  The Veteran described hypervigilance and suspiciousness, especially in crowds of people he did not know well, and checking frequently during the night especially if he heard unusual sounds.  There was noted to be no history of delusions, hallucinations, illusions, or obsessional rituals.  Thinking processes appeared to be intact and goal-directed.  There was no impairment of judgment or abstract thinking.  Memory recent and remote seemed to be intact.  There was noted to be no suicidal or homicidal thinking.  

The diagnosis was PTSD and he was assigned a global assessment of functioning (GAF) score of 55.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  The American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

On March 2016 VA examination, the Veteran reported having friends he sometimes visited but avoiding large crowds.  He denied suicidal and homicidal ideation, intent, or plan, or any auditory and visual hallucinations.  On mental status examination, the Veteran was alert and oriented, with dress casual but appropriate and attitude cooperative and polite.  Speech was clear, coherent, and relevant.  Mood was "fine."  Affect was consistent with mood and topics discussed.  Thought processes were logical, linear, and goal-oriented.  Thought content was within normal limits, with no signs or reports of audio/visual hallucinations, delusions, paranoia, or homicidal ideation/plan/intent.  The Veteran denied suicidal ideation/plan/intent.  Memory appeared intact.  Judgment appeared adequate.

Regarding the symptoms from the VA rating criteria that actively applied to the
Veteran's PTSD, the examiner identified anxiety; suspiciousness; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Regarding the most accurate summary of the Veteran's level of functional impairment, the examiner identified occupational and social impairment with reduced reliability and productivity.  

During his November 2016 Board hearing, the Veteran reiterated that he was uncomfortable in crowds; had some concentration problems; had some anger problems and an incident of road rage in which he exchanged words with another driver; and "at times" being depressed, but not all the time.  He reported not having regular mental health treatment.  

The Veteran's symptomology noted throughout the record has thus included mild to moderate depression; some mild anxiety with few to no panic attacks; some symptoms of anger and irritability; being easily startled and hypervigilant; some difficulty with concentration; and suspiciousness.  It has also included difficulty in establishing and maintaining effective relationships, with the Veteran having friends with whom he socialized but avoiding crowds, not socializing well, and isolating and withdrawing from others.  Such symptoms have resulted in a level of functional impairment most closely approximating occupational and social impairment with reduced reliability and productivity.

Such disability more closely approximates the criteria for a 50 percent rating under DC 9411 than those for any higher rating.  In this regard, the Veteran's symptomology has not been of the level of severity of that contemplated in the criteria for a 70 percent rating or higher such as intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene. 

The Board notes that the Veteran has described some anger, irritability, and temper problems, including an account of exchanging words with another driver in an episode of road rage.  However, such symptomatology has not been shown to approximate the severity of impaired impulse control such as unprovoked irritability with periods of violence.  On May 2016 VA examination, in discussing the criteria for a PTSD diagnosis, the examiner noted that the Veteran met criteria of irritable behavior and angry outbursts.  However, in identifying the symptoms from the VA rating criteria that actively applied to the Veteran's PTSD, the examiner specifically declined to identify the symptom of impaired impulse control (such as unprovoked irritability with periods of violence), and the record, as a whole, does not reflect the severity level of such symptomatology.  

Also, hypervigilance and suspiciousness has been reported by the Veteran, including checking frequently during the night especially if he hears unusual sounds, which he reported on March 2016 examination.  However, such symptoms have not approximated the severity level of obsessional rituals which interfere with routine activities.  In this regard, on that same March 2016 VA examination, the Veteran was specifically noted by the examiner not to have had any history of obsessional rituals. 

The Board further notes that difficulty in adapting to stressful circumstances, including work or a worklike setting, was noted as a PTSD symptom on March 2016 VA examination, and is a symptoms listed in the criteria for a 70 percent rating under DC 9411.  However, given the Veteran's overall disability picture, for the reasons discussed above the Board finds that the Veteran's PTSD symptoms and impairment as a whole still most closely approximate the level of severity contemplated in a 50 percent rating under DC 9411.  In this regard, occupational and social impairment with reduced reliability and productivity is specifically contemplated in the 50 percent criteria. 

Finally, the Board recognizes the Veteran's assertions made in his September 2013 substantive appeal that he believed he should be given a 70 percent rating because he "did consider ending it all due to the very severe stress, guilt, nightmares, sleepless nights, anger management issue, road rage, family conflict which has resulted in two divorces."  This is the sole assertion of an instance of suicidal ideation occurring at some unspecified time; the record reflects no other indications of any suicidal ideation and, rather, that the Veteran consistently and repeatedly denied any suicidal ideation during treatment and on each VA examination.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Given the evidence considered in its entirety, including every treatment record and mental health examination of record, the record reflects that suicidal ideation has not been a PTSD symptom resulting in the Veteran's functional impairment.  Moreover, even if the Veteran did have an instance of suicidal ideation as asserted, considering the nature and severity of his symptomology as a whole and resulting occupational and social impairment with reduced reliability and productivity, the Veteran's complete disability picture still more closely approximates the criteria for a 50 percent rating than those for a 70 percent rating or higher under DC 9411.

Accordingly an initial rating in excess of 50 percent for PTSD is not warranted in this case.


ORDER

Service connection for a low back disability is denied.

Service connection for gout is denied.

Service connection for allergic rhinitis and/or sinusitis is denied.

Service connection for skin lesions of the lower extremities is denied.

Service connection for migraine headaches is denied.

Service connection for heart arrhythmia is denied.  

Service connection for hypertension is denied.

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


